DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 15, 16 and 18-24 are pending in the instant invention.  According to the Amendments to the Claims, filed January 26, 2021, claims 8-11, 14 and 16-20 were amended, claims 1-14 and 17 were cancelled and claims 21-24 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/025193, filed March 29, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/479,984, filed March 31, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 26, 2021, is acknowledged: a) Group I - claims 15, 16 and 21-24; and b) substituted pyrrolo[1,2-b]pyridazine of Formula (I) - p. 28, Example 1, Compound 1.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL
	Likewise, the inventor or joint inventor should further note that claim 15 is directed to allowable substituted pyrrolo[1,2-b]pyridazines.  Pursuant to the procedures set forth in MPEP § b]pyridazine; (ii) claim 19, directed to a method of treating gastrointestinal stromal tumor, the method comprising administering… an instantly recited substituted pyrrolo[1,2-b]pyridazine; and (iii) claim 20, directed to a method of treating acute myeloid leukemia, the method comprising administering… an instantly recited substituted pyrrolo[1,2-b]pyridazine, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on August 13, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, 
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 26, 2021.
	Thus, a second Office action and prosecution on the merits of claims 15, 16 and 18-24 is contained within.

Reasons for Allowance

	Claims 15, 16 and 18-24 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrrolo[1,2-b]pyridazines, as recited in claim 15.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:



PYRROLO[1,2-B]PYRIDAZINE COMPOUNDS AND COMPOSITIONS USEFUL FOR TREATING DISORDERS RELATED TO KIT AND PDGFR

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRROLO[1,2-b]PYRIDAZINES FOR TREATING DISORDERS RELATED TO KIT AND PDGFR”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 16 the entire text:
	has been deleted and replaced with the following:

, wherein the compound is:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 15, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 15, wherein the compound is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 15, wherein the compound is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and at least one compound of claim 15, or a pharmaceutically acceptable salt thereof.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“A method of treating acute myeloid leukemia in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of at least one compound of claim 15, or a pharmaceutically acceptable salt thereof.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“A method of treating gastrointestinal stromal tumor in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of at least one compound of claim 15, or a pharmaceutically acceptable salt thereof.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of at least one compound of claim 15, or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wei Song (Reg. No. 64,320) on February 11, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624